       Case 1:17-cr-00143-SPW Document 226 Filed 11/04/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION




UNITED STATES OF AMERICA,
                                             Cause No. CR 17-143-BLG-SPW
            Plaintiff,
                                             SECOND ORDER GRANTING
V.                                           EXTENSION OF TIME TO
                                             SELF-SURRENDER
PETER MARGIOTTA,

            Defendant.



      The Defendant,PETER MARGIOTTA,has moved the Court a second time

for an order granting him an extension oftime to surrender to the United States

Bureau ofPrisons SeaTac Facility in Seattle, Washington(Doc. 225). Mr.

Margiotta requests an additional 14 days to self-surrender for the reason that the

pandemic has created unforeseen difficulty and delay in completing the final

resolution and settlement of his deceased mother's estate. The United States does

not object. Therefore,
Case 1:17-cr-00143-SPW Document 226 Filed 11/04/20 Page 2 of 2
